MEMORANDUM **
Pinemua Needham Soliai appeals the district court’s sentencing order, alleging that the district court erroneously determined that he had a base sentencing level of 32 rather than a base level of 26. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
In contrast to Soliai’s assertion, the district never stated during the plea colloquy that it would base Soliai’s sentence on the overall weight of the mixture rather than on the weight of methamphetamine (actual) within the mixture. At the colloquy, the district court stated merely that it interpreted the indictment as charging possession of a methamphetamine mixture under § 841(b)(1)(B) instead of charging *350possession of methamphetamine (actual) under § 841(b)(1)(A). The district court’s purpose in identifying the appropriate charge at the colloquy was to determine the relevant statutory minimum sentence, which is ten years for § 841(b)(1)(A) but only five years for § 841(b)(1)(B), not to establish any parameters for determining Soliai’s base guideline level.
We also reject Soliai’s argument that his base guideline level must be determined according to the overall weight of the mixture. See U.S.S.G. § 2D1.1, Note (B); United States v. Bressette, 947 F.2d 1361, 1362 (9th Cir.1991). Thus, the district court did not err in determining Soliai’s base offense level according to the weight of methamphetamine (actual) rather than the weight of the mixture.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.